Citation Nr: 0313604	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-18 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel




REMAND

The veteran had active duty from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In an August 2001 decision, the 
Board denied the veteran's TDIU claim.  The veteran appealed 
his claim to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in October 2002, the Court 
vacated the Board's decision and remanded the veteran's claim 
back to the Board for adjudication.

The October 2002 Joint Motion granted by the Court referred 
to pulmonary function test results dated September 16, 1999 
and October 11, 2000, both of which are now contained in the 
veteran's claims folder.  The Joint Motion also noted that 
the examiner who conducted the September 1999 VA examination 
apparently did not review the veteran's claims folder before 
expressing an opinion concerning the effect of the veteran's 
service-connected disability on his ability to work.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The most recent VA outpatient records were associated with 
the claims file in October 2002.  To ensure that the veteran 
undergoes a fully informed evaluation, records of treatment 
of the veteran's asbestosis since October 2002 should be 
obtained.  The Board also finds it necessary to have the 
veteran reexamined for purposes of determining the effect of 
his disability on his ability to be gainfully employed.  VA 
last evaluated the extent of the veteran's vocational 
impairment in September 1999.  The Board notes that governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 
Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)).

2.  As part of this development, obtain 
the names and addresses of all medical 
care providers, VA and non-VA, who have 
treated the veteran for his service-
connected asbestosis since October 2002.  
After securing the necessary release(s), 
the RO should obtain these records, 
including, but limited to, complete 
clinical and outpatient treatment 
records, notes, consultation reports, 
medications, imaging, procedures, and 
emergency room reports.      

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
assess the nature and extent of his 
service-connected asbestosis as well as 
the vocational impairment associated with 
the veteran's service-connected 
disability.  The claims folder should be 
made available to the examiner for 
review.  The examination should include 
any necessary tests and studies, 
including a pulmonary function test, 
which are not contraindicated.  If any 
tests or studies cannot be accomplished, 
the report should so indicate, and should 
include the reason(s) why such tests or 
studies were not performed.  The examiner 
should detail the severity of the 
veteran's service-connected asbestosis, 
and express an opinion concerning the 
effect of this disability on his ability 
to secure and/or follow substantially 
gainful employment.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


